Citation Nr: 1756317	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a left knee disability.

2. Entitlement to service connection for residuals of an injury to the left hand and fingers.

3. Entitlement to service connection for residuals of an injury to the right ring finger.

4. Entitlement to service connection for residuals of a right ankle injury.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973 and October 1974 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this appeal for additional development in September 2016.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The issues of entitlement to service connection for residuals of injuries to the right ankle and left hand and fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A disability of the right ring finger has not been diagnosed at any time during the appeal period.

2. Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's left knee disability has not resulted in limitation of extension to 45 degree or limitation of flexion to 45 degrees; and, there is no objective medical evidence of recurrent subluxation or lateral instability, frequent episodes of locking and effusion due to dislocated semilunar cartilage, or severe painful motion or weakness.  

3. The Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ring finger disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a rating in excess of 40 percent for a left knee disability have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 7801, 7802, 7804.

3. The criteria for TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in September 2016 for additional development.  That included obtaining VA examinations.  There has been substantial compliance with those instructions.  In that regard, it is noted that the Veteran did not provide a VA 21-8940 form or an authorization form to obtain additional treatment records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Right Ring Finger

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that he has a right ring finger disorder as a result of injuries sustained from falls attributable to left knee instability.  See May 2016 Hearing Testimony.  In the alternative, he claims to have sustained a hand or finger injury in service.  See February 2017 VA Examination.  The Board remanded the matter for a VA examination to determine whether the Veteran had a right finger disability.

A VA examination was conducted in February 2017.  The examiner noted the Veteran's lay history and symptomology, as well as a November 2011 bone scan showing an uptake in multiple joints of the hands.  The examiner diagnosed degenerative arthritis of the left hand, but did not diagnose any right hand or finger disability.  Imaging of the right hand showed normal alignment and joint spaces.  The imaging did not reveal osteoarthritis, fracture, erosion, or a radiopaque foreign object.  Put another way, there was no underlying pathology (disability) that could be attributed to the Veteran's complaints of pain.
  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A clinical diagnosis of a right ring finger disorder has not been established (resolved or unresolved) at any time during the appeal period or proximate thereto.  The examination of record does not provide a diagnosis of any disability of the right ring finger or hand, to include the chronic residuals of an in-service injury.  The examiner acknowledged the Veteran's complaints of pain but was unable to diagnose a current disability.

Full consideration has been given to the Veteran's assertions that he suffers from a right ring finger disorder attributable to his military service or falls from left knee instability.  The Veteran is competent to report that which he has personally experienced, such as finger pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose an orthopedic disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinion is also outweighed by the findings of the VA examination, which determined that there was no disability that accounted for the Veteran's complaints of pain.

Left Knee

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5055.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

By way of history, the Veteran was initially assigned a 10 percent rating for a torn medial meniscus in an April 1981 rating action.  He underwent surgical debridement and a partial meniscectomy in May 2006.  Following the procedure, a July 2007 rating decision increased the Veteran's rating for his left knee disability from 10 percent to 40 percent.  The 40 percent rating was assigned under Diagnostic Code 5261 based on a December 2006 examination which found painful extension beginning at 30 degrees.  

The Veteran filed a claim for an increased rating in December 2009.  A May 2010 rating decision denied the assignment of a rating greater that 40 percent.  The Veteran appealed.  During the course of the appeal, the Veteran underwent knee replacement surgery in January 2011.  Such triggered the assignment of a temporary total rating from January 13, 2011, to February 29, 2012.  Although a minimum 30 percent rating would normal be assigned following knee replacement, the RO determined that the 40 percent rating would be continued from March 1, 2012. 

Diagnostic Code 5055 addresses knee replacement (prosthesis).  The minimum rating for a knee replacement is 30 percent.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is assigned for one year following implantation of prosthesis.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5257 addresses other impairment of the knee.  Under that code, a 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 assigns a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a noncompensable rating requires extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

Diagnostic Code 5263 assigns a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

At the February 2010 VA examination, extension of the left knee was to 0 degrees without pain, and flexion was 0 to 130 degrees with pain beginning at 100 degrees.  On repetitive motion testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination.  Imaging of the left knee showed moderate degenerative joint disease and chondrocalcinosis.

Range of motion measurements recorded during an October 2013 physical therapy evaluation showed extension of -3 degrees and flexion to 108 degrees.  See May 2016 Medical Treatment Record, Non-Government Facility.
 

At the February 2017 VA examination, the Veteran complained of pain, locking, and giving away of the left knee.  He described increased pain after standing or walking for 10 minutes.  He stated he had fallen due to his left knee giving away.  Range of motion was from 0 to 100 degrees.  There was no ankyloses.  Pain was noted on extension and flexion, but did not result in or cause functional loss.  On repetitive motion testing, there was no additional functional loss or range of motion.  The examiner noted localized tenderness or pain on palpation of the joint or associated soft tissue, pain with weight bearing, less movement than normal, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was normal.  There was no evidence of atrophy.  Joint stability testing was normal, and the examiner noted no history of lateral instability or recurrent subluxation.  The examiner indicated intermediate degrees of residual weakness, pain or limitation of motion from the total left knee joint replacement.  

The objective medical evidence does not show chronic residuals consisting of severe painful motion or weakness in the left knee required for a higher rating under Diagnostic Code 5055.  To the contrary, the Disability Benefits Questionnaire (DBQ) completed by the February 2017 VA examiner specified that the residuals of the Veteran's total knee joint replacement were intermediate as opposed to severe.  The currently assigned 40 percent rating contemplates the intermediate nature of the disability.    The DBQ was completed by a medical professional who formulated that conclusion based on a physical examination, review of the record, and interview of the Veteran.  The Board has no basis to contradict the conclusion made by the examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for left knee instability.  The Veteran reports instances of falling due to his knee giving out.  He even uses a cane, which he intimates is needed to assist his stability.  The Veteran is competent to report such symptomology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no objective evidence to account for these complaints.  Stability testing has consistently described the Veteran's left knee as normal.  The testing data is found to be more probative than the Veteran's lay assertions.  

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 5258, 5259, 5260, 5261, and 5263.  Although the February 2017 examination noted a history of a meniscal tear, there was no indication of dislocated semilunar cartilage in that examination or any other.  The semilunar cartilage was removed as a part of the 2011 knee replacement.  However, the assignment of a separate compensable rating would be pyramiding.  There is similarly no basis for assigning a separate rating under Diagnostic Code 5258 following the knee replacement.  As for the period prior to the knee replacement, there is no evidence that the Veteran experienced frequent pain, locking, or effusion due to dislocated semilunar cartilage.  Further, although the October 2013 range of motion measurements showed some hyperextension, the Veteran was not shown to have genu recurvatum as defined in the Rating Schedule.  

The Veteran's extension was less than 5 degrees and his flexion was greater than 60 degrees.  To the contrary, the pertinent examinations of record documented full extension (0 degrees) and flexion to 100 degrees.  Such precludes even a noncompensable rating under Diagnostic Codes 5260 and 5261.  The Board acknowledges the Veteran's assertion that he has "limitation less than 5 degrees" in the left knee, which was reportedly confirmed by a doctor.  See May 2016 Hearing Testimony.  However, even if such was established, limitation of extension to 5 degrees would still amount to a noncompensable rating.  
 
The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the lay statements describing the Veteran's left knee symptomology and his reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating.  The presently assigned 40 percent rating was based on the Veteran's complaints with respect to limitation of extension.  

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


The Veteran is service connected for a total left knee replacement rated 40 percent disabling (with a temporary 100 percent rating from January 13, 2011 to February 29, 2012), arthralgia of the right knee rated 10 percent disabling, noncompensable bilateral high frequency hearing loss, noncompensable residuals of a left eye injury, and noncompensable left leg skin infection.  His combined rating was 50 percent from July 2006 to January 13, 2011 and 50 percent from March 2012. 

The Veteran does not assert that his service-connected right knee, ear, left eye, or skin disabilities render him unemployable.  See May 2016 Hearing Testimony.  Neither does the evidence show that he is unemployable as a result of these service-connected disabilities.  As such, the Board finds that a claim of TDIU for the Veteran's service-connected right knee, ear, left eye, and skin disabilities has not been raised.

What remains for consideration is whether the Veteran is entitled to referral for extraschedular TDIU under 38 C.F.R. § 4.16(b) prior to January 13, 2011 and from March 1, 2012.  The Veteran did not complete a VA 21-8940 form, but there is sufficient evidence in the record to adjudicate the TDIU claim.  The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected left knee disability.  He has also attributed his claim of unemployability to non-service-connected conditions, such as cardiac problems.  See May 2016 Hearing Testimony; November 2016 SSA Records.
The Veteran has a high school diploma and is currently unemployed.  He was employed full-time as a postmaster until September 2009 and retired after more than 25 years of work.  He reported that he retired due to health limitations related to his left knee and heart, as well as diabetes.  See November 2016 SSA Records.

The Veteran is not entitled to referral for extraschedular TDIU.  As indicated, the Veteran reports that his inability to work is attributable in significant part to non-service-connected conditions.  Although the Veteran reported taking a considerable amount of sick leave and being advised by his private doctor that he could not work or lift a significant amount of weight due to this knee, his service-connected disabilities have not been found to preclude sedentary employment.  The Board acknowledges the June 2010 letter from the Veteran's private doctor stating that he is "unable to work," but the doctor did not clarify whether the Veteran would be precluded from all work, which reduces the opinion's probative value.  See November 2016 SSA Records.

The February 2017 examiner noted interference with sitting and standing due to the Veteran's left and right knee disabilities, but did not find total occupational impairment, including sedentary employment.  Eye and skin examinations failed to find any functional impact from those disabilities or total occupational impairment.  See June 2013 and November 2016 VA Examinations.  The Veteran has been service connected with a noncompensable rating for hearing loss since November 1980, but was able to work for nearly thirty years regardless.  In spite of the aforementioned limitations, the Veteran's service-connected disabilities have not been found to preclude all employment, and the evidence is against a finding that he is totally occupationally impaired due to a single or combination of service-connected disabilities. 


ORDER

Entitlement to a rating in excess of 40 percent for a left knee disability is denied.

Entitlement to TDIU is denied.

REMAND

The Veteran's claims for left hand and right ankle disabilities were remanded in September 2016 for VA examinations and opinions addressing whether the conditions were caused or aggravated by his service-connected left knee disability.  Review of the record shows that the requested examinations and opinions were obtained.  February 2017 VA examinations diagnosed degenerative arthritis of the left hand and osteoarthritis of the right ankle.


Although the requested opinions were obtained, there are no competent medical opinions of record addressing direct service connection for the Veteran's left hand and right ankle disabilities.  At the February 2017 examination, the Veteran reported that he believed his left hand disability was incurred in service.  The Veteran's service treatment records show that he was seen for left hand injuries after playing football and skateboarding.  He also complained of right ankle pain in service.  As the evidence of record raises a theory of entitlement to service connection on a direct basis for the Veteran's left hand and right ankle disabilities, an addendum opinion should be obtained to address direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the February 2017 examinations.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hand and right ankle disabilities had their onset in service or within a year of service discharge or are otherwise etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


